DETAILED ACTION
Re Application No. 16/831340, this action responds to the amended claims dated 08/17/2021.
At this point, claims 1-5 and 7-11 are amended.  New claim 1 has been added.  Claims 1-14 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Examiner notes Applicant’s amended claims, dated 08/17/2021.  In view of the amendment, Examiner’s prior rejections under 35 USC § 112(b) have been rendered moot, and are accordingly withdrawn, except where noted below.
The claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as follows:
Claims 1 and 7, language “a number of first rows in the first allocation matrix being equal to a number of physical capacities of the storage devices in the group of storage devices” (e.g. claim 1, lines 12-14).  This limitation is indefinite, as it is unclear whether the “number of physical capacities” refers to 1) the number of storage devices (i.e. each storage device has one physical capacity), 2) the number of physical capacities corresponding to sub-disk or super-disk groups, i.e. capacities of partitions or volumes of disks, or volumes spanning multiple disks, or 3) a number of unique/distinct capacities of disks or groups of disks (i.e. if there are 8 disks, 5 of them are 1TB, 2 of them are 2TB, and one of them is 4TB, then there would be 3 distinct physical capacities among the disks).  As Examiner is unable to determine the intended meaning of this limitation, the limitation is indefinite;
Claims 2 and 8, language wherein dividing the group of storage devices into the sets comprises: dividing the group of storage devices into the sets by: causing a total number of maximum physical capacity storage devices in each one of the sets to be above a sum of a width of the redundant array of independent disks and a number of reserved storage devices in each of the sets; or causing a total number of maximum physical storage capacity storage devices in a first set of the sets to be below the sum, and causing respective numbers of maximum physical capacity  storage devices in other sets of the sets than the first set to be above the sum, wherein the first set of storage devices comprises storage devices with the maximum physical capacity among the group of storage devices (e.g. claim 2, lines 5-16) is indefinite, for 2 reasons.  First, it is unclear what it means for “a total number of maximum physical capacity storage devices in each one of the sets to be above a sum of a width of the redundant array of independent disks and a number of reserved storage devices in each of the sets”.  Applicant has not clearly defined terms such as “width” of the RAID and “number of reserved storage devices”; accordingly, Examiner has interpreted the “width” to mean the number of storage devices in a RAID stripe, and “reserved” storage devices to either be 1) parity storage devices, 2) spare storage devices, or 3) allocated storage devices  Furthermore, assuming that the “reserved” storage devices refer to spare storage devices in addition to those used for the RAID, then the sum of the width of the RAID + the number of spare (reserve) storage devices would be equal to the total number of storage devices in the set, 
Claims 3 and 9, language “	“a number of columns in the first allocation matrix being equal to the first number of sets, such that individual elements in the first allocation matrix each represent a number of storage devices having one of the respective physical capacities, and such that an order of the rows in the first matrix corresponds to an order of the physical capabilities of the storage devices in the group of storage devices” (e.g. claim 3, lines 6-13).  This limitation is indefinite, for 2 reasons.  First, as noted in claim 1 above, it is unclear whether the physical capacities represent the number of disks (which each have capacities), or a number of unique/distinct capacity values, or the number of sub-groups or super-groups that have respective capacities.  Second, if the first matrix has a number of rows representing capacities, and a number of columns representing sets, it is unclear how each individual element (i.e. MxNy) would represent a number of storage devices having a respective physical capacity, as it would seem that the sum of an entire column (summing up the elements in each row corresponding to a set) would actually yield the number of storage devices having a physical capacity;
Claims 4 and 10, language “generating the first allocation matrix comprises: generating a second allocation matrix based on the group of storage devices, a number of rows in the second allocation matrix being equal to a total number of physical capacities of the storage devices, a number of columns in the second allocation matrix being equal to one, elements in rows in the second allocation matrix being equal to numbers of storage devices with respective physical capacities; generating a third allocation matrix by splitting each of the elements in the second allocation matrix into the first number of elements; and This limitation is indefinite, for several reasons.  First, as previously noted, Applicant has not clearly defined the what the physical capabilities are.  Second, it is unclear how the generation of the third allocation matrix operates “splitting each of the elements in the second allocation matrix into the first number of elements”.  It appears to be taking an M x 1 matrix and expanding it to an M x N matrix, but it is not clear how this expansion is actually conducted.  It could mean that 1) the value in each row is copied N times into the respective row of the additional columns, or 2) it could mean somehow dividing the value in each row into component values, each corresponding to a different column (i.e. if the value is 10, and the number of columns is 5, it could be split into [1 3 2 1 3].  Third, it is unclear how the third allocation matrix (an M x N matrix) is different from the first allocation matrix (also an M x N matrix); accordingly, it is not clear what changes are performed on the third allocation matrix to generate the first allocation matrix.  Fourth, the entire limitation, as a whole, is incomprehensible; in view of all the ambiguities listed above, Examiner is unable to determine the intended scope of the claims; accordingly, the limitation is indefinite.
Claims 5 and 11, language “each element in the third allocation matrix is above a sum of the width of the redundant array of independent disks and a number of reserved storage devices” (e.g. claim 5, lines 1-4).  This limitation is indefinite, for 3 reasons.  First, as noted in claim 4 above, it is unclear how the third matrix is generated by splitting the second matrix.  Second, as noted in claim 2 above, it is unclear how the numbers can be greater than the sum of the width of the RAID plus the number of spare (reserved) storage devices.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Duso et al (US 5987621 A) in view of Dambal et al (US 2017/0220282 A1).

Re claim 1, Duso discloses the following:
combining storage devices in a redundant array of independent disks into a group of storage devices (Fig. 21; col. 29, lines 54-67).  The group of storage devices is divided into one or more sets (first number of sets) of storage devices;
determining a first number of sets of storage devices based on a number of storage devices in a group and a threshold number of storage devices to be divided into each of the sets; and (Fig. 21; col. 29, lines 54-67).  The number of sets (plurality of sets) is based on (determined) the number of storage devices, and the number of storage devices per set;
dividing, based on a configuration of the redundant array of independent disks, the group of storage devices into the first number of sets of storage devices, to optimize an effective capacity of the redundant array of independent disks (Fig. 21; col. 29, lines 54-67).  The group of storage devices are allocated to the one or more set, thus dividing them.  This is the RAID configuration.  It is noted that Applicant has not explicitly described to “optimize an effective capacity”; accordingly, Examiner interprets the sets that are configured to be “optimized” in that they reflect the desired RAID configuration;
at least in part by generating a first allocation matrix based on the group of storage devices, a number of rows in the first allocation matrix being equal to a number of physical capacities of the storage devices (col. 31, lines 6-24).  This limitation is indefinite, as noted above; Examiner interprets it to mean generating a matrix with rows and columns, wherein the number of rows corresponds to some number of disks/groups/partitions having physical capacities.  Duso discloses a number of rows representing parity groups, which are comprised of storage devices, and which have corresponding physical capacities.  Alternatively, the columns are equal to the number of respective disk drives, which also have physical capacities, and it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to transpose the matrix such that rows were instead equal to the number of disks having respective capacities as an obvious design choice, because it is well known that the rows and columns of a matrix can be flipped by taking the transpose of the matrix, and thus it would have been obvious that the “number of physical capacities” can be placed on either the row axis or column axis.

Duso discloses combining storage devices into a group of RAID disk; furthermore, each disk inherently has a capacity; since Applicant has not specified what the “order” is (i.e. any ordering of disks, which each have a capacity, can be considered an order), Examiner interprets any potential order as being “an order”.  Nonetheless, in the interest of furthering compact prosecution, Applicant has provided Dambal, which more clearly discloses this limitation.

Dambal discloses combining storage devices in a redundant array of independent disks into a group of storage devices in an order of physical capacities of the storage devices (Abstract; p. 3, ¶ 31; claim 7).  The system comprises a pool of storage drives (group of storage devices) which is organized into RAID volumes (a redundant array of independent disks) (Abstract; p. 3, ¶ 31).  The storage drives are sorted based on storage capacity (in an order of physical capacities);

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the RAID system of Duso to sort disks by capacity, as in Dambal, because it would be applying a known technique to improve a similar method in the same way.  Duso discloses a method of dividing disks into sets in a RAID.  Dambal also discloses raid volumes comprising sets of disks, which has been improved in a similar way to the claimed invention, to include sorting potential disks by physical capacity.  It would have been obvious to modify the RAID system of Duso to utilize the sorted capacities of potential disks, because it would yield the predictable improvement of allowing for capacity expansion in the RAID sets.
	
Re claim 3, Duso and Dambal discloses the method of claim 1, and Duso further discloses that dividing the group of storage devices into the sets further comprises: generating the first allocation matrix such that a number of columns in the first allocation matrix being equal to the first number of sets, such that individual elements in the first allocation matrix each represent a number of storage devices having one of the respective physical capacities, and such that an order of the rows in the first matrix corresponds to an order of the physical capabilities of the storage devices in the group of storage devices (col. 31, lines 6-24).  This limitation is indefinite, as noted above; Examiner interprets it to mean generating a matrix with rows and columns based on RAID disk information, representing the respective RAID sets.  Duso discloses creating an M x N allocation matrix for the respective RAID sets, based on the storage devices and RAID set information; one dimension represents RAID parity groups (sets), and the other represents disks (physical capacities); the individual elements represent disks (physical capacities) allocated to each parity group (a number of storage devices).

Re claim 4, Duso and Dambal disclose the method of claim 3, and Duso further discloses that generating the first allocation matrix comprises: generating a second This limitation is indefinite, as noted above.  Examiner interprets it to mean generating the first allocation matrix from RAID disk information.  Duso discloses creating an M x N allocation matrix for the respective RAID sets, based on the storage devices and RAID set information.

Re claim 5, Duso and Dambal disclose the method of claim 4, and Duso further discloses that each element of the third allocation matrix is above a sum of a width of the redundant array of independent disks and a number of reserved storage devices (Fig. 21).  This limitation is indefinite, as noted above.  Examiner interprets it to mean that each disk in the RAID set is sufficient to support that RAID set.  Duso discloses creating a RAID set with disks that are sufficient to implement the RAID set.

Re claims 7 and 9-11, Duso and Dambal disclose the methods of claims 1 and 3-5 above, respectively; accordingly, they also disclose electronic devices implementing those methods, as in claims 7 and 9-11, respectively (See Duso, claim 1).  Furthermore, re claim 7, Duso discloses at least one processor, and a memory coupled to the processor, the memory storing computer programs, the computer programs, when executed by the processor, causing the electronic device to perform acts comprising: (Claim 1; col. 1, lines 39-54).  Duso discloses a file server (electronic device), which contains memory, as well as programs to execute the functionality (Claim 1).  Additionally, it discloses that computing devices such as file servers have processors (col. 1, lines 39-54).


	
	Re claim 14, Duso and Dambal disclose the method of claim 1, and Dambal further discloses that the group of storage devices includes both at least one storage device in an existing set of storage devices and at least one storage device in a new set of storage devices added to the existing set of storage devices (p. 1, ¶ 12).  The RAID volume (group) includes at least one existing disk from the existing RAID (existing set of storage devices), as well as a new disk (new set of storage devices).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the RAID system of Duso to allow for disk expansion, as in Dambal, because it would be applying a known technique to improve a similar method in the same way.  Duso discloses a method of dividing disks into sets in a RAID.  Dambal also discloses raid volumes comprising sets of disks, which has been improved in a similar way to the claimed invention, to include adding disks to expand capacity.  It would have been obvious to modify the RAID system of Duso to allow for capacity expansion, because it would yield the predictable improvement of ensuring that the RAID volume can grow as needed.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Duso in view of Dambal, further in view of Wang et al (US 2015/0012702 A1).

Re claim 2, Duso and Dambal disclose the method of claim 1, and Duso further discloses wherein dividing the group of storage devices into the sets comprises: dividing the group of storage devices into the sets by: causing a total number of maximum physical capacity storage devices in each one of the sets to be above a sum of a width of the redundant array of independent disks and a number of reserved storage devices in each of the sets; or causing a total number of maximum physical storage capacity storage devices in a first set of the sets to be below the sum, and causing respective This limitation is indefinite, as noted above.  Examiner interprets it to mean that the devices are divided into the sets based on the number of devices including data disks and parity or spare disks [reserved storage devices], such that the number of disks in a set is greater than or equal to the number of disks needed for the set.  Duso discloses dividing the disks into sets, wherein the sets contain at least enough disks to satisfy the requirements for the set.  The disks include data disks, parity disks (col. 29, lines 54-67) and potentially hot spares (col. 10, lines 23-28).

	Duso and Dambal do not explicitly disclose a plurality of maximum capacity storage devices.

Wang discloses wherein the group of storage devices includes a plurality of maximum physical capacity storage devices each having an individual capacity that is a maximum individual physical capacity of all individual storage devices in the group of storage devices, and (p. 2, ¶ 24 and 33).  The RAID controller divides the storage into groups (sets) having the same individual capacities, including a group containing the largest (maximum) individual capacity.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to group the disks according to a maximum size, as in Wang, because Wang suggests that determining the largest individual disks would yield the benefit of maximizing the size of a RAID volume (p. 2, ¶ 33).

	Re claim 8, Duso, Dambal, and Wang disclose the method of claim 2 above; accordingly, they also disclose electronic devices implementing that method, as in claim 8 (See Duso, claim 1).  

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Duso in view of Dambal, further in view of Sakashita et al (US 2018/0246668 A1).

Re claim 6, Duso and Dambal disclose the method of claim 1, and Dambal further discloses sorting the disk drives based on capacity (claim 7); however, Duso and Dambal do not explicitly disclose sorting into descending order.

Sakashita discloses that combining the storage devices in the redundant array of independent disks into the group of storage devices in the order of physical capacities of the storage devices comprises: combining the storage devices in the redundant array of independent disks into the group of storage devices in a descending order of the physical capacities (p. 7, ¶ 114).  The storage devices are sorted into an order based on their free space (capacity), and allocated to the RAID configuration based on this.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the RAID allocation of Duso (combined with Dambal) to sort and allocate disks based on free space (capacity), as in Sakashita, because Sakashita suggests that this would reduce the possibility of depletion of free space in the new distribution range (p. 7, ¶ 114).

Re claim 12, Duso, Dambal, and Sakashita disclose the method of claim 6 above; accordingly, they also disclose an electronic device implementing that method, as in claim 12 (see Duso, claim 1).

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 1-14 filed 08/17/2021 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING 35 USC § 112(b) REJECTIONS
Re claims 2-3 and 8-9 Applicant argues that the amended claims dated 08/17/2021 are sufficient to overcome Examiner’s rejections under 35 USC § 112(b).  In response, Applicant’s argument has been fully considered, but is not deemed persuasive.  While Applicant’s amendments do resolve some of the issues under 35 USC § 112(b), many more remain; accordingly, Applicant is directed to Examiner’s rejections under 35 USC § 112(b) above.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).
Re claims 1, 7, and 13, Applicant argues that Duso and Dambal do not suggest “dividing, based on a configuration of the redundant array of independent disks, the group of storage devices into the first number of sets of storage devices, to optimize an effective capacity of the redundant array of independent disks at least in part by generating a first allocation matrix based on the group of storage devices, a number of rows in the first allocation matrix being equal to a number of physical capacities of the storage devices”.  In response, Applicant’s argument has been fully considered, but is not deemed persuasive, for 2 reasons.  First, as noted above, this limitation is indefinite.  Second, Duso does disclose dividing the group of storage devices into sets, and generating an M x N matrix which includes disks (physical capacities) on one axis (Fig. 21; col. 29, lines 54-67; col. 31, lines 6-24).
Re claim 3, Applicant argues that Duso and Dambal do not disclose “generating the first allocation matrix such that a number of columns in the first allocation matrix being equal to the first number of sets, such that individual elements in the first allocation matrix each represent a number of storage devices having one of the respective physical capacities, and such that an order of the rows in the first matrix corresponds to an order of the physical capabilities of the storage devices in the group of storage devices”.  In response, Applicant’s argument has been fully considered, but is not deemed persuasive, for 2 reasons.  First, as noted above, this limitation is indefinite.  Second, accordingly, Examiner interprets it to mean generating a matrix with rows and columns based on RAID disk information, representing the respective RAID sets.  Duso discloses creating an M x N allocation matrix for the respective RAID sets, based on the storage devices and RAID set information; one dimension represents RAID parity groups (sets), and the other represents disks (physical capacities); the individual elements represent disks (physical capacities) allocated to each parity group (a number of storage devices) (col. 31, lines 6-24).
Re new claim 14, Applicant is directed to Examiner’s rejection above.
Re all claims not specifically argued, Applicant is directed to Examiner’s rejections above.
All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 08/17/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Per the instant office action, claims 1-14 have received an action on the merits and are subject to a final rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132